internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-165634-04 index uil no case-mis no number release date ------------------------- ------------------ ---------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------------------------- -------------------------- --------------------------------- ---------------- --------------- ------------------- legend ----------------------------------------------------- parent taxpayer ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ sub b utility utility utility utility agency state x state y city z w r account ------------------------------------------ ----------------------------- ------------------------------ ------------------------------- -------------------------------- ---------------------------------- ---------------------------------------------------------------- ------------- --------------- ----------------- ---------------------------------------------------------------------------- -------------------------------------- tam-165634-04 date date date date date date date date date date date b c d year year year year year product issue ------------------ ---------------- ------------------ -------------------------- ----------------------- ----------------------- ------------------ ---------------------- ------------------ ---------------------- ------------------ ------ ---- -- ------- ------- ------- ------- ------- ---------------------------------------------------------------------- whether the public_utility subsidiaries of parent must recognize income on revenues collected from proposed rate increases while an appeal of those increases was pending under sec_61 of the internal_revenue_code and the claim_of_right_doctrine conclusion revenues collected by the public_utility subsidiaries of parent from their proposed rate increases while an appeal of those increases was pending must be included as gross_income in the years of receipt under sec_61 and the claim_of_right_doctrine facts sub a subsidiary of parent produced and sold product to utility utility utility and utility the four public_utility subsidiaries from year through year the four public_utilities are also subsidiaries of parent b applied to agency on behalf of sub for a rate increase on date agency issued an order on date that stated --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- tam-165634-04 --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ -------- --------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- thus the rate increase became effective on date subject_to refund and sub billed the four public_utility subsidiaries accordingly utility billed its customers based on the billings received from sub pursuant to an order of the state x public service commission utility billed customers based on the date decision of the agency through adjustment of annual formula plan filings utility deferred most of the recovery_of the sub 1’s rate increase pursuant to an order to the state y public service commission utility however commenced billing pursuant to the agency’s date decision discussed below utility billed percent of sub 1’s rate increase pursuant to an order of ---- city z ---------------- agency hearings pertaining to sub 1’s requested rate increase began on date and ended on date on date the agency rejected sub 1’s proposed increase in the return on common equity and reduced the rate of return to b percent the agency’s decision permitted an increase in the rates charged by sub that was approximately c percent of the increase requested because the agency’s decision was subject_to change on rehearing sub continued to bill the subsidiaries based on the original amount requested by b on date on date sub appealed the agency’s decision and requested a rehearing during the pendency of the case sub recorded a reserve for potential refunds a contingent_liability and established the r account a contra-revenue account on its books for potential rate refunds in accordance with regulatory accounting principles the reserve represented the difference between the amount it was billing and the amount allowed by the agency’s date decision sub neither funded a discrete reserve_account nor segregated any funds from operating funds none of the four public_utility subsidiaries recorded a contingent_liability provision for rate refunds on their books on rehearing the agency issued an order on date approving a rate increase equal to about d percent of the requested increase sub filed a request for rehearing on date which the agency denied on date thus the agency order issued on date became final on date prior to the end of year sub made the required compliance tariff filing that the agency accepted paid refunds to the four public_utility subsidiaries and filed the requisite refund report with agency when the agency order became final in year the four public_utility subsidiaries recorded entries on their books to spread the impact of the order to the various revenue expense asset and liability accounts affected as if the order had been in place since tam-165634-04 the beginning of the rate case in year this enabled these subsidiaries to account for the costs billed to them by sub in excess of the amounts they passed on to their customers through increased rates in addition these subsidiaries made the appropriate filings with their respective regulatory commissions relative to the amount of the refunds to be made to customers and the procedure for handling those refunds the four public_utility subsidiaries passed on to their retail customers the refunds they received from sub in different ways utility disbursed checks with interest to its retail customers in year utility credited the amounts with interest to its retail customers’ bills in year utility credited the amounts with interest to its retail customers’ bills in year sec_3 through year utility disbursed the refund received from sub with interest in year by credits on customers’ bills and by grants to programs to aid needy individuals and in year by checks to its customers on its original tax returns for year through year taxpayer reported the increased rates it received from customers as income after the refunds were paid to customers taxpayer filed amended returns for year through year to address the rate refund item law and analysis sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the supreme court of the united_states established the claim_of_right_doctrine in 286_us_417 xi-1 c b stating if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent the supreme court also addressed the claim_of_right_doctrine in 366_us_213 1961_2_cb_9 stating when a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition ‘he has received income which he is required to return even though it may still be claimed that he is not tam-165634-04 entitled to retain the money and even though he may still be adjudged liable to restore its equivalent ’ in such case the taxpayer has ‘actual command over the property taxed - the actual benefit for which the tax is paid ’ citation omitted the united_states tax_court explained the claim_of_right_doctrine in 79_tc_655 aff’d without opinion 720_f2d_658 1st cir the court stated although this doctrine has been applied in a ‘variety of contexts’ the situations have shared ‘a common factual element the receipt of money or other_property with an imperfect right to retain it ’ wooton ‘the claim_of_right_doctrine and sec_1341 ’ tax law proceeding from the indisputable premise that ‘one of the basic aspects of the federal_income_tax is that there be an annual accounting of income’ the receipt of funds without restriction as to use or disposition must trigger the incidence of taxation unless ‘in the year of receipt a taxpayer recognizes his liability under an existing and fixed obligation to repay the amount received and makes provisions for repayment ’ 55_tc_1020 as we have stated ‘the mere fact that income received by a taxpayer may have to be returned at some later time does not deprive it of its character as taxable_income when received’ 47_tc_274 and the claim_of_right_doctrine will apply ‘notwithstanding that the taxpayer may be under a contingent obligation to restore the funds at some future point’ 78_tc_246 where the taxpayer is required to repay some or all of the money in a later year a deduction may then be available to him in the later year to the extent permitted by law but the amounts are income nonetheless in the year of receipt based on the foregoing principles the tax_court in nordberg held that the taxpayer was required to include in income amounts received as partial payment of a subordinated note where such amounts were subject_to repayment contingent on the future assertion of prior adverse claims the taxpayer received the funds and used them to pay for various expenses the court found that the taxpayer’s obligation to repay the amounts was contingent and that the taxpayer received income under a claim of right without any restriction on disposition see also whitaker v commissioner 259_f2d_379 5th cir breeding fees received in the year of breeding were income even though the breeder had a contingent_liability to refund the fees if the foal was not born alive a taxpayer is required to include receipts in income even if the possibility that the taxpayer will be required to repay the contingent obligation is substantial for example tam-165634-04 in 998_f2d_513 7th cir the taxpayer made loans to borrowers at a floating rate of interest the taxpayer was required to refund to borrowers interest in excess of a fixed capped rate if the borrowers neither defaulted on nor prepaid the loans because of unexpectedly steep inflation the floating rate usually exceeded the capped rate of interest the court concluded that the taxpayer was required to include in income_interest received in excess of the capped rate because the taxpayer’s obligation to repay the interest although substantial was contingent the longstanding position of the internal_revenue_service has been that proceeds received from contingent utility rate increases are included in income under the claim_of_right_doctrine in revrul_55_137 1955_1_cb_215 a state regulatory authority denied a utility’s request to increase its power rates but approved a rate increase that was less than the utility requested the utility went to court and obtained a stay of the authority’s order that permitted the utility to collect proceeds pursuant to the higher rate subject_to refund in the event that the court found that the regulatory authority’s rate was valid the service concluded that the possible excess revenues collected by the utility pending a final_decision by the court were includible in gross_income under the claim_of_right_doctrine for the taxable years in which such excess revenues were received the fact that the utility had filed a bond as security for the contingent_liability to return excess revenues did not restrict its use of the revenues collected moreover the utility’s establishment of a separate bank account subject_to the joint control of the utility and the bonding company to hold funds equal to the amount of the excess did not preclude the service from applying the claim_of_right_doctrine in so concluding the service cited to 112_f2d_648 9th cir which holds that a corporation is required to include in income funds received subject_to refund notwithstanding an indication in its account books of an intention not to exercise its absolute dominion over those funds the second circuit has similarly treated utility proceeds received during an ongoing rate dispute as currently taxable notwithstanding a utility’s contingent obligation to return the proceeds in 62_f2d_505 2nd cir which involved a rate dispute that began in proceeds collected in excess of the lower rates were set_aside in an impounded bank account pursuant to a court order in the utilities were able to withdraw the proceeds upon posting an indemnification bond no restrictions were placed on the utility’s use of the withdrawn funds despite their being subject_to return in the future in the commission abrogated its orders reducing the rates and the utilities gained an absolute right to the disputed funds the utility argued that it had not received income until when the contingencies were lifted the court concluded that the income was taxable to the utility in the year that the funds could be withdrawn the court reasoned that the posting of a bond in order to obtain possession of income was not a sufficient restriction to prevent application of the claim_of_right_doctrine tam-165634-04 likewise if a utility uses temporary charges to pay financing costs the speculative prospect of subsequent commission action to compensate for the temporary charges does not preclude the utility from realizing gross_income in 841_f2d_1108 fed cir the court required a utility to include surcharges in gross_income because regulatory policy requiring the utility to refund the surcharges via rate decrements over a 30-year period did not constitute a repayment obligation the state utility commission allowed the utility to assess a surcharge specifically for funding construction of a power plant to be owned by the utility the surcharge was not separately identified on customers' bills although the commission required the utility to account for the surcharge receipts on its books the amounts were commingled with the utility’s general funds and available for its general use the court noted that although the surcharges were to be unconditionally refunded the documents neither established an obligation to pay nor any liability rather they were merely a declaration of regulatory policy in applying the claim_of_right_doctrine the court also noted that the utility was not merely a custodian of the money because it entered into the transaction to cover its construction financing costs thereby benefiting from the transaction in the subject case the agency allowed sub to implement a rate increase subject_to review and refund of the additional rate to the extent it was not allowed the four public_utility subsidiaries that purchase sub 1’s product implemented their own rate increases through their respective regulatory bodies those rates essentially remained in effect though pending review and appeal until year during the intervening years sub and the four public_utility subsidiaries collected and deposited the additional funds in their accounts with unlimited control_over their use and disposition and without segregation from other funds they treated the funds as their own that nonrestricted receipt triggers taxation unless in the year such funds were received the subsidiaries recognized a liability under an existing and fixed obligation to repay the proceeds received and made provision for such repayment nordberg v commissioner supra hope v commissioner 471_f2d_738 3rd cir here sub and the four public_utility subsidiaries neither recognized an existing and fixed obligation to repay nor made any provision for repayment though sub and the four public_utility subsidiaries were required to refund the excess revenues over the approved rate increase with interest the obligation to do so was contingent until sub 1’s rate case was resolved in year that income may have to be returned at some later time does not deprive it of its character as taxable_income when received woolard t c pincite this is true even if the likelihood of repayment is substantial continental illinois corp f 2d pincite in addition the fact that sub appealed the decisions of the agency denying the request for the rate increase indicates that prior to year sub and the four public_utility subsidiaries did not recognize an existing fixed obligation to repay the higher rates to its customers further establishment of the r account like the establishment of the tam-165634-04 joint bank account in revrul_55_137 and the intent not to exercise control_over certain funds in alamitos land co neither results in a recognition of a fixed liability nor establishes a restriction on the use of funds that precludes application of the claim_of_right_doctrine we believe that the situation in this case is strikingly similar to that of the taxpayers in revrul_55_137 and brooklyn union gas in all three situations the taxpayers received funds from customers pursuant to rate charges that were subject_to refund upon resolution of a dispute concerning whether the rates were proper in all three situations the taxpayers had use of the funds for their business operations during the period that the dispute was unresolved in revrul_55_137 and brooklyn union gas co the taxpayers received the funds but had to post a bond in the event they were required to repay the funds received while sub established the r account in revrul_55_137 and brooklyn union gas co the taxpayers were required to include in income the amounts received under the rates that were in effect during the period of the rate dispute likewise the four public_utility subsidiaries must include in income the amounts collected from their customers prior to resolution of the rate case with the agency that the taxpayer in brooklyn union gas co ultimately prevailed in its dispute and that in both revrul_55_137 and brooklyn union gas co appeals were taken to courts rather than to an administrative agency does not provide a basis for a different conclusion taxpayer asserts that the claim_of_right_doctrine does not apply because the contingencies in this case are substantially_similar to those in houston industries incorporated and subsidiaries v united_states 32_fedclaims_202 appeal on other grounds dismissed 78_f3d_564 fed cir aff’d f 3d fed cir and 114_tc_587 in revrul_2003_39 2003_1_cb_811 the service accepted the holdings in houston industries florida progress and 55_fedclaims_489 and concluded that the utilities may exclude fuel cost and energy conservation cost overrecoveries from gross_income in cases involving facts substantially_similar to those cases in houston industries the taxpayer billed its customers for electricity according to rates prescribed by the state public_utility commission the rates included a fuel-cost component designed to recover the taxpayer's fuel costs the rates generally were effective for a rate period of at least months as determined by the public_utility commission under state law the utility could retain only its actual fuel costs the taxpayer determined monthly whether it had an overrecovery or underrecovery of its fuel costs and netted those against each other to determine its net fuel cost_recovery for a rate period under state law the utility was required to return a net fuel cost overrecovery for a rate period with interest by direct payments or credits to the accounts of customers during a subsequent rate period tam-165634-04 the fuel-cost components of the taxpayer's rates in effect during the years in issue resulted in a net overpayment of fuel costs by the utility’s customers the utility did not include the fuel-cost overrecoveries in gross_income and deducted the interest accrued on the overrecoveries the court of federal claims concluded that because the utility had an unconditional obligation to repay its customers all overrecoveries received the overrecoveries could not be characterized as income the court_of_appeals_for_the_federal_circuit affirmed noting that the overrecoveries were similar in several respects to the deposits in 493_us_203 discussed below first the utility derived no benefit from the overrecoveries because the regulatory purpose that caused the overrecoveries was to benefit the customers not the taxpayer moreover the taxpayer was required to pay interest on the overrecoveries finally the utility had a statutory obligation to repay the overrecoveries when it collected its customers' payments although an overrecovery could be offset by a later underrecovery this alternative method of repayment did not affect the utility’s obligation to repay similarly florida progress corporation v commissioner involved whether overcollections by a utility of estimated fuel and energy conservation costs are income under sec_61 in that case the utility was required to return those funds by setoff on customers’ bills in later months to create level pricing and reduce the volatility of customers’ bills the tax_court held that the utility never had complete dominion over the overcollections and was not required to recognize them as income when received the regulatory recovery method was designed to spread the costs of the expenditures over the 6-month recovery_period for the sole benefit of customers further the return of overcollections of fuel and energy conservation costs was controlled by government agencies not the utility in addition at the end of each month florida power had a fixed and certain liability to return the amount then held as an overrecovery as mandated by government regulations either by setoff during the remainder of the recovery_period or by a true-up adjustment in addition florida power was required to return overrecoveries with interest thus like the taxpayer in houston industries florida power derived no benefit from the regulatory imposed recovery system and had at the end of each taxable_year a fixed obligation to refund the overrecoveries therefore court held that florida power was not required to include the overrecoveries in income taxpayer has also cited 204_f2d_160 9th cir in support of its position in that case the taxpayer was authorized by its regulatory commission to collect additional funds from customers through increased rates in order to curtail demand in addition definite limitations and as to use and custody of the receipts were imposed for example the regulatory commission’s order provided that that said charges should be but temporary and that withdrawal of said charges should be made at the time the commission deemed appropriate under these facts the court found that the commission possessed and exercised authority to direct the taxpayer to retain custody of the monies received from the increased rates until the commission directed the disposition of the monies the court held that charges held in tam-165634-04 reserve at the direction of the public_utilities commission were not received ‘without restrictions’ and therefore were not income because it cannot be said that the receipts came into the possession of the utility subject_to its ‘unfettered command’ and that it was free to enjoy the receipts at its option we believe that the subject case is distinguishable from houston industries and florida progress because unlike those cases sub and the four public_utility subsidiaries were not required by the agency to increase rates for conservation purposes to create stable billing rates or perform any other measures that benefited the general_public instead the rate increases benefited the subsidiaries themselves by allowing them to pass on cost increases to their customers second until the agency’s decision became final the taxpayer did not have a fixed obligation to repay or knowledge of the amount if any that would be required to be repaid that is prior to year sub and the four public_utility subsidiaries did not know whether they would be required to refund all part or none of the amounts they had collected pursuant to the date order because the agency proceedings concerning sub 1’s requested rate increase had not concluded by contrast at the end of each taxable_year the taxpayers in houston industries and florida progress had a fixed and precise overrecovery liability that they owed to their customers only the method of repaying that liability - by offset against underrecoveries before the end of a recovery_period or by credit to customers’ bills - had to be determined in addition prior to year sub had contested agency determinations denying the requested rate increase this fact alone is inconsistent with a conclusion that prior to year sub and the four public_utility subsidiaries recognize d liability under an existing and fixed obligation to repay the amount received hope t c pincite taxpayer’s situation is also distinguishable from that of mutual telephone by contrast with mutual telephone sub and the four public_utility subsidiaries did not increase rates as a conservation measure in addition sub 1’s requested rate increase was unlike the rate increase in mutual telephone which was intended at the outset as a temporary measure to discourage telephone use for which reason the public_utility commission directed the telephone company merely to retain custody of the moneys or its equivalent funds until further disposition is directed mutual telephone f 2d pincite the reason the amounts collected in mutual telephone were not income was that they were not originally intended to benefit the telephone company iowa southern utilities f 2d pincite as noted above in this case the rate increase was requested and collected for taxpayer’s benefit taxpayer further analogizes its situation to indianapolis power in that case the issue was whether deposits required of certain utility customers to assure payment of future bills were taxable upon receipt as advance_payments to the utility customers had the option of having the deposit refunded in full or applied to outstanding charges for electricity a customer made no commitment to purchase electricity the supreme court held that the customer deposits were not advance_payments the court stated tam-165634-04 rather these deposits were acquired subject_to an express ‘obligation to repay either at the time service was terminated or at the time a customer established good credit indianapolis power u s pincite thus the utility’s right to retain the money was contingent on events outside its control therefore because the utility lacked sufficient dominion and control_over the customer deposits they did not constitute taxable_income indianapolis power is also distinguishable from the subject case here the utilities’ customers’ payments were made for product rather than to ensure future payments of bills thus the customers had no right to insist upon repayment in addition as discussed above prior to year neither sub nor the four public_utility subsidiaries had an express obligation to repay any of their customers instead prior to year neither taxpayer nor the customers knew whether any of the payments would be required to be refunded although a contingent obligation to restore the funds existed depending on the outcome of the agency’s determination the claim_of_right_doctrine nevertheless applies even when the contingency is significant see continental illinois corp supra taxpayer also submitted a letter from w addressing when under the agency’s regulatory scheme a utility has an unqualified right to retain funds in the letter w concludes a fixed or unqualified right to collect increased rates not subject_to refund only attaches following the agency’s final_decision setting the rate under the b facts this would be in year w’s statement and our conclusion are not inconsistent the claim_of_right_doctrine applies when a taxpayer has the receipt of money or other_property with an imperfect right to retain it nordberg t c pincite and even though it may still be claimed that the taxpayer is not entitled to retain the money and even though the taxpayer may still be adjudged liable to restore its equivalent in such case the taxpayer has ‘actual command over the property taxed - the actual benefit for which the tax is paid ’ james u s pincite emphasis added thus whether the agency has rendered a final rate-setting decision is irrelevant to whether the claim_of_right_doctrine applies taxpayer also asserts that it is not required to include in income the amounts it received subject_to refund under revrul_63_182 1963_2_cb_194 and 125_f2d_512 2nd cir each of which involved taxpayers that like taxpayer used the accrual_method of accounting in revrul_63_182 a taxpayer that distributed natural_gas and its supplier entered into a settlement agreement in under which the supplier agreed to refund part of the amounts the taxpayer had paid for natural_gas the effectiveness of the settlement agreement was expressly conditioned upon the approval of the federal power commission fpc which approved it in the ruling concludes that because there was a real possibility that the fpc would not approve the agreement the all_events_test of sec_1_451-1 of the income_tax regulations was not satisfied and the taxpayer was not required to include the refund in income until when the fpc approved the agreement tam-165634-04 in jamaica water supply the court held that the taxpayer was not required to include in income increased charges it billed new york city for water which charges the city disputed and did not pay until the dispute was settled neither revrul_63_182 nor jamaica water supply is helpful to taxpayer in both revrul_63_182 and jamaica water supply the taxpayers had not actually received the income in dispute thus neither taxpayer was required to include the amounts in income until the dispute was resolved thereby satisfying the all-events test by contrast sub and the four public_utility subsidiaries actually received the disputed income prior to the time the rate case was resolved and used it in their businesses during that time thus the situation in this case is resolved by application of the claim_of_right_doctrine without regard to the all_events_test under sec_1_451-1 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
